SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15b-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of November, 2012 Alto PalermoS.A. (APSA) (Exact name of Registrant as specified in its charter) Alto Palermo S.A. (APSA) (Translation of registrant´s name into English) Republic of Argentina (Jurisdiction of incorporation or organization) Moreno 877 (C1091AAQ) Buenos Aires, Argentina (Address of principal executive offices) Form 20-Fx Form 40-Fo Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No x ALTO PALERMO S.A. (APSA) (THE “COMPANY”) REPORT ON FORM 6-K Attached is a copy of the letter filed with the Comisión Nacional de Valores and the Bolsa de Comercio de Buenos Aires on November 19, 2012. By letter dated November 19, 2012 the Company reported its financial statements for thethree month period ended onSeptember 30, 2012, expressed in thousands. As from fiscal year 2013, the company adopts accounting policies based on the International Financial Reporting Standards (“IFRS”) to prepare its financial statements. Until now, the company’s financial statements were prepared in compliance with Generally Accepted Accounting Principles of Argentina (“ARG GAAP”) which differ in certain respects from the IFRS. For such reason, we have changed certain valuation and disclosure accounting policies. In thousands of Ps. 09/30/2012 09/30/2011 Ordinary income (three-month period): Income Shareholders’ Equity: Capital stock Restatement for capital stock Additional paid in capital Reserve for stock-based payments Reserve for technical revaluation Reserve for new projects - Freely available reserve - Statutory reserve Retained earnings Purchase of additional interest in subsidiaries -16,020 -15,822 Non-controlling interest Total Shareholders’ Equity In compliance with section o) of the Regulations above mentioned, we report that as of the closing date of the financial statements, the Company’s capital stock was Ps.125,988,618.8, divided into 1,259,886,188 registered non-endorsable common shares of Ps. 0.10 par value each and entitled to 1 vote per share, as per the following detail: IRSA Inversiones y Representaciones Sociedad Anónima % Other Shareholders % Furthermore, in compliance with section p) of the Regulations above mentioned, we report that, assuming that all the holders of notes (due on July 19, 2014) were to exercise their right to convert their securities into shares as of the closing date, the company’s capital stock would amount to Ps.223,971,649.6, composed of 2,239,716,496 registered non-endorsable common shares of Ps. 0.10 par value each and entitled to 1 vote per share, as per the following detail: IRSA Inversiones y Representaciones Sociedad Anónima % Other Shareholders % SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Buenos Aires, Argentina. Alto Palermo S.A. (APSA) November 20, 2012 By: /s/Saúl Zang Saúl Zang Responsible of relationship with the markets
